DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Canada on 02/08/2018. It is noted, however, that applicant has not filed a certified copy of the CA application as required by 37 CFR 1.55.  Note that the file wrapper indicates that an “interim copy of the foreign priority document” was filed on 10/15/2019, but this is not considered a certified copy.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the base" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-18 are indefinite by virtue of their dependency on indefinite base claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9, 11-12, and 17-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 5,728,120 to Shani et al. (hereinafter “Shani”).
Regarding claim 1, Shani discloses (see abstract; Figs. 1-4; Col. 1, line 6 - Col. 2, line 37; and Col. 3, line 9 - Col. 4, line 8) a hemostatic device (as shown in Fig. 1) comprising: a bracelet (14) for enclosing a limb of a patient (see Col. 3, lines 9-33); a compression element (42) mounted to the bracelet (as part of compression means 34) and defining a compression surface (pad 42) for compressing against the patient (see Col. 3, lines 34-45), the compression element being movable relative thereto the bracelet so that a distance between the base and the compression surface is varied when the bracelet and compression element are moved relative to each other (via interface between slide means 40 and threaded portion 38, see Fig. 1 and Col. 3, lines 34-45); and an actuator (36) for selectively moving the compression element relative to the bracelet between a retracted position and an extended position, wherein the compression surface is closer to the bracelet in the retracted position than in the extended position (see Fig. 1 and Col. 3, lines 34-45 & Col. 2, lines 50-55); and a lock for selectively locking the compression element and bracelet relative to each other so as to prevent movements between the retracted and extended positions (threaded portion 38 requires rotational motion to move compression means in an axial direction, thus the frictional engagement between the threaded portion 38 and slide means 40 is a lock which prevents relative motion unless the user chooses to actively rotate knurled fixed turning end portion 36).

Shani further discloses (claim 2) wherein the lock is operative for selectively locking the compression element and bracelet relative to each other at discrete positions between the extended and retracted positions (the engagement of the threaded portions 38 with slide means 40 selectively locks the compression means 34 with respect to 10 at discrete positions and requires active user engagement to rotate knurled turning end portion 36 to rotate threaded portion 38 sufficiently to overcome the frictional engagement of slide means 40);  (claim 3) wherein the compression element is a radial artery compression element configured and sized for compressing a radial artery, the actuator being a radial artery actuator, the hemostatic device further comprising an ulnar artery compression element (32) configured and sized for compressing an ulnar artery and an ulnar artery actuator (30) for selectively moving the compression element relative to the bracelet (see Fig. 1, Col. 1, line 6 - Col. 2, line 37, and Col. 3, line 9 - Col. 4, line 8; noting that this is an intended use limitation with respect to the compression element being configured and sized for compressing the ulnar artery - compression pad 32 is fully capable of compressing the ulnar artery if one desired to do so); (claim 4) wherein the bracelet includes a base (10) defining a pair of threaded actuator mounting apertures (shown in Fig. 1 accommodating threaded portion 38 and threaded portion 28) extending therethrough and the radial and ulnar artery compression element each including a respective compression pad (compression pad 42 and compression pad 32, respectively), the radial and ulnar actuators each including a respective threaded stem (threaded portion 38 and threaded portion 28) threadedly engaging a respective one of the actuator mounting aperture and also engaging a respective one of the compression pads so that rotating the threaded stems relative to the base changes a distance between the compression pads and the base (see Fig. 1 and Col. 3, lines 9-56); (claim 5) wherein the radial and ulnar artery compression elements are mounted to the base so as to be circumferentially spaced apart from each other when the bracelet is in a closed configuration, facing radially inwardly, towards a centre of a loop formed by the bracelet (see Fig. 1 and Col. 3, lines 9-56); (claim 6) wherein the bracelet includes a base (10) defining claim 7) wherein the base defines an actuator mounting aperture (slot 46) extending therethrough, the actuator mounting aperture being threaded (slide means 40 which engages threaded portion 38), the actuator including a threaded stem (threaded portion 38) threadedly engaging the actuator mounting aperture and also engaging the compression pad so that rotating the threaded stem relative to the base changes a distance between the compression pad and the base (see Fig. 1 and Col. 3, lines 9-56); (claim 8) wherein the threaded stem is substantially perpendicular to a circumferential direction extending between the base first and second ends (see Fig. 1); (claim 9) wherein the threaded stem is operatively coupled to the compression pad so as to be rotatable relative thereto and axially fixed relative thereto so that the compression pad is movable axially relative to the base as the threaded stem is rotated in the actuator mounting aperture while maintaining a fixed orientation relative to the base (see Figs. 1-3 and Col. 3, lines 9-56); (claim 11) wherein the compression pad defines a generally cylindrical recess and an opening leading into the recess (recess accommodates joining of 42 to 44), the opening being smaller in diameter than a remainder of the recess, the threaded stem being terminated by a head (44) engaging the recess and maintained therein, the head being rotatable relative to the recess so that the threaded stem may be rotated relative to the base while maintaining fixed a relative orientation between the base and the compression pad (see Fig. 1 and Col. 3, lines 34-45); (claim 12) wherein the threaded stem is provided with a wing (protrusion where #44 is pointing to, Fig. 1) opposed to the head compression surface (see Fig. 1);  (claim 17) wherein the bracelet further includes a flexible strap (14) extending from the base first end (16) and a closure (20) provided as the base second end (22), the closure and strap being configured and sized so that the strap is engageable in the closure to close the bracelet to form a loop (see Fig. 1 and Col. 3, lines 17-28); claim 18) wherein the strap is provided with a deformable portion (24) compressible to provide a cushion when tightened around a wrist of a patient (see Fig. 1 and Col. 3, lines 26-27).

Claims 1, 6-7, 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0280541 A1 to Lampropoulous (hereinafter “Lampropoulous”).
Regarding claim 1, Lampropoulous discloses (see abstract; Figs. 1-8; and [0032]-[0104]) a hemostatic device (as shown in at least Fig. 2A; see also [0032]) the hemostatic device comprising: a bracelet (42) for enclosing a limb of a patient (see Fig. 2A and [0048]); a compression element (10) mounted to the bracelet and defining a compression surface (bottom surface of compression pad 30, see Fig. 1) for compressing against the patient (see [0033]), the compression element being movable relative thereto the bracelet so that a distance between the base and the compression surface is varied when the bracelet and compression element are moved relative to each other (see [0033]-[0034]); and an actuator (12) for selectively moving the compression element relative to the bracelet between a retracted position and an extended position, wherein the compression surface is closer to the bracelet in the retracted position than in the extended position (see Figs. 1-8 and [0033]-[0038]); and a lock ("ratchet mechanism", see [0030] & [0040]-[0042]) for selectively locking the compression element and bracelet relative to each other so as to prevent movements between the retracted and extended positions (see [0041]).
Lampropoulous further discloses (claim 6) wherein the bracelet includes a base (body 20)defining substantially opposed base first (24a) and second (24b) ends, the compression element further including a compression pad (30)defining the compression surface, the actuator engaging the base and the compression pad so that the actuator is usable to vary a distance between the compression pad and the base (see Figs. 1-3 and [0033]-[0042]); (claim 7) wherein the base defines an actuator mounting aperture (64) extending therethrough, the actuator mounting aperture being claim 9) wherein the threaded stem is operatively coupled to the compression pad so as to be rotatable relative thereto and axially fixed relative thereto so that the compression pad is movable axially relative to the base as the threaded stem is rotated in the actuator mounting aperture while maintaining a fixed orientation relative to the base (see Figs. 4A-B and [0058]-[0063]); (claim 10) wherein the base further defines a pair of pad mounting aperture (apertures 68a,b) extending therethrough each extending parallel to the stem mounting aperture (see Figs. 3-5 and [0065]-[0066]) and the compression pad further includes a pair of pad stems (72a,b) extending opposed to the compression surface, each pad stems being substantially snugly received in one of the pad mounting apertures so as to be longitudinally movable therealong (see [0065]-[0066]).

Allowable Subject Matter
Claims 13-16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see the attached PTO-892 notice of references cited.  Specifically, US 20050125025 to Rioux; US 20090281565 to McNeese; US 20110295310 to Bao; US 20110202089 to Sun; US 20120191127 to Guillot; US 20140031861 to Teeslink all disclose hemostatic devices suitable for compressing the radial .


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN L DAVID whose telephone number is (571)270-5263.  The examiner can normally be reached on M-F 10AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/SHAUN L DAVID/Primary Examiner, Art Unit 3771